Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al US 2019/0227368 in view of Nakabayashi JP 9-22022.
Regarding claim 1, Sim teaches a display device, having a display side, comprising: a first substrate (fig. 7 113) having a first surface and a second surface, wherein the first surface is closer to the display side than the second surface; and a second substrate (111) disposed opposite the first substrate, wherein the second surface is located between the first surface and the second substrate, and an area of the first substrate is greater than an area of the second substrate in a top view direction (see fig. 4).  Sim does not teach the first substrate has a side surface, and the side surface comprises a chamfered structure.  Nakabayashi teaches a first substrate (fig. 3 20) has a side surface, the side surface comprises a chamfered structure (see fig .3) and [0015] for reducing a non-display area (see [0001]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Sim in view of Nakabayashi to reduce the non-display area.
	Regarding claim 2, Sim teaches a flexible film (115) disposed on the second surface.
	Regarding claim 3, Sim teaches the flexible film (115) is bent toward the second substrate (111).
	Regarding claim 4, Sim teaches  a conductive structure (210) disposed on the flexible film.

	Regarding claim 6, Sim teaches the conductive structure (221) is electrically connected to the metal element (171).
Regarding claim 7, Sim teaches the flexible film has a driving chip (117), and the conductive structure is electrically isolated from the driving chip ([0119] conductive structure and metal element form a shielding case which would be electrically isolated from driver chip).
	Regarding claim 8, Nakabayahis teaches a first adhesive material (40), wherein the side surface comprises a first portion (upper portion of side surface), a second portion (middle portion), and a third portion (lower portion), the second portion is located between the first portion and the third portion, and the first adhesive material contacts the second portion and the third portion (see fig. 3).
	Regarding claim 9, Sim as modified by Nakabayashi teaches comprising a flexible film (42) disposed on the second surface, wherein the first adhesive material (40) contacts at least a portion of the second surface and at least a portion of the flexible film.
	Regarding claim 10, Sim as modified by Nakabayashi teaches a gap is formed between the third portion and the flexible film (42), and the first adhesive material (40) is filled in the gap.
	Regarding claim 12, Nakabayashi teaches an included angle is formed between the first portion of the side surface and an extension line of the first surface, wherein the included angle is in a range from 15° to 45° (see fig. 3).
	Regarding claim 13, Sim teaches a frame (121) and a second adhesive material (180), wherein the frame is adhered to the second substrate (111) via the second adhesive material.
	Regarding claim 16, Sim teaches the display device as claimed in claim 1, further comprising a polarizing film (111a) disposed on the second substrate, wherein the area of the second substrate (111) is greater than an area of the polarizing film.
.

Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim and Nakabayshi and further in view of Jeong US 2015/0241731.
Regarding claim 14, Sim and Nakabayashi teach all the limitations of claim 14 except a polarizing film, wherein the second substrate is disposed between the polarizing film and the first substrate, and the second adhesive material contacts the second substrate and the  polarizing film.  Joeong teaches a polarizing film, wherein the second substrate(fig. 3B 112) is disposed between the polarizing film (119a)and the first substrate, and the second adhesive material (200) contacts the second substrate and the  polarizing film for providing a more secure assembly of the LCD device (see [0014]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Sim and Nakabayashi in view of Jeong to provide a more secure assembly.

Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim and Nakabayshi and further in view of Lee US 2019/0204669.
Regarding claim 15, Sim and Nakabayashi teach all the limitations of claim 15 except a polarizing film disposed on the first substrate, wherein the area of the first substrate is greater than an area of the polarizing film.  However forming a polarizer that smaller in area than the first substrate is considered a .



Allowable Subject Matter
Claim 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PHU VU/Primary Examiner, Art Unit 2871